DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The claim set filed 5 June 2020 including elected claims 16-26 has been considered on the merits. 
Claims 16-26 are rejected. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al (US Publication 2012/0190032) in view of De Menech (“Transition from squeezing to dripping in a microfluidic T-shaped junction”) further in view of Renaud et al (US Publication 2003/0099577). 
Regarding claim 16, Ness et al teaches a microfluidic device (referred to as a substrate 302 in [0136]) comprising: 
a microfluidic section (which corresponds bottom surface 306, see [0136]) (see Figures 8-10) comprising one or more microfluidic units (referred to as a channel network 314 in [0137]); and 
a well section (see Figure 10) comprising one or more groups of wells (which corresponds to back-ground fluid well 310, droplet well 312 and droplet well 312 in [0136]) comprising one group of wells (which corresponds to sample well 308, back-ground fluid well 310 and droplet well 312 in [0136])  for each microfluidic unit (i.e. channel network 314) (see Figure 10); 
the well section (see Figure 10) and the microfluidic section (i.e. bottom surface 306) forming a fixedly connected unit (see Figure 9) such that each group of wells (which corresponds to sample well 308, back-ground fluid well 310, droplet well 312) forms a fixedly connected unit (see Figure 9-10) with a respective corresponding microfluidic unit (i.e. channel network 314 )(see Figure 10), each microfluidic unit (i.e. channel network 314) comprising a fluid conduit network (wherein the microfluidic unit comprises a channel network 314, see [0137] and Figures 8-10) comprising: 
a plurality of supply conduits (i.e. subchannels) comprising a secondary supply conduit  (referred to as a background fluid sub-channels 324b in [0137]) and a primary supply conduit (referred to as a background fluid sub-channels 324a in [0137]) 
a transfer conduit (referred to as a third channel 326 in [0136] and illustrated in Figure 10); and 
a first fluid junction (referred to as a droplet generation region 320 in [0136]) providing fluid communication between the primary supply conduit (i.e. background fluid sub-channels 324a), the first secondary supply conduit, the second secondary supply conduit, and the transfer conduit (i.e. third channel 326) (see Figure 10); 
each group of wells comprising a plurality of wells (which corresponds to sample well 308, back-ground fluid well 310, droplet well 312) comprising a collection well (referred to as a droplet well 312) and one or more supply wells (i.e. back-ground fluid well 310) comprising a primary supply well (i.e. back-ground fluid well 310), the collection well (i.e. droplet well 312) being in fluid communication with the transfer conduit (i.e. third channel 326) of the corresponding microfluidic unit (i.e. a channel network 314), the primary supply well (310) being in fluid communication with the primary supply conduit (324a) and the secondary supply conduit (324b) of the corresponding microfluidic unit (i.e. channel network 314). 
Ness doesn’t teach a microfluidic device comprising a capillary structure having a volume of at least 2 microliters, wherein the secondary supply conduit comprises a first secondary supply conduit and a second secondary supply conduit, wherein the first secondary supply conduit and the second secondary supply conduit are configured to exert a pinching action of a second fluid on a stream of a first fluid from the primary supply conduit during use of the microfluidic device.
In the analogous art of providing microfluidic devices for droplet formation, De Menech (“Transition from squeezing to dripping in a microfluidic T-shaped junction”) teaches a T-junction including a first secondary supply conduit (which corresponds to the conduit having a mean flow velocity Vd in Figure 1)  and a second secondary supply conduit (which corresponds to the conduit having a mean flow velocity Vc in Figure 1), wherein the first secondary supply conduit (i.e. Vd) and the second secondary supply conduit (i.e. Vc) are configured to exert a pinching action of a second fluid (which has a shear viscosity μc, see Figure 1) on a stream of a first fluid (which has a shear viscosity μd, see Figure 1) from the primary supply conduit during use of the microfluidic device (see Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate conduits configured to exert a pinching action of a second fluid on a stream of a first fluid for the benefit of obtaining droplets whose size are independent of material paraments and for allowing for emulsification in conditions in which the capillary number can be very small (see the bottom of page 159 and top of page 158, which recites “the squeezing regime: (i) the lack of dependence of the size of the droplets (bubbles) on material parameters (e.g. viscosities of the fluids or interfacial tension) make this mode of breakup particularly simple for use in applications, allowing for varying the fluids without altering the dynamics of formation of the discrete elements of fluid, and (ii) the fact that breakup in this regime is not driven by shear stresses exerted on the emerging droplets (bubbles) allows for emulsification in conditions in which the capillary number can be very small – that is even in very small devices and at very small rates of flow”).
In addition, the supreme court that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc (2007) (see MPEP § 2143, B.).
The combination of Ness and De Menech doesn’t teach a microfluidic device comprising a capillary structure having a volume of at least 2 microliters. 
In the analogous art of providing microfluidic devices Renaud et al (US Publication 2003/0099577) teaches a microfluidic device including a supply conduit 10 (see [0042], which recites “[a] capillary duct 20 having open first and second ends 20a, 20b, branches from the supply duct 10. The capillary duct 20 has a defined length l and a diameter d of capillary dimensions, much smaller than the diameter D (or cross-dimension) of supply duct 10”) and a capillary structure (referred to as a capillary conduit 20) having a volume of at least 2 μl (see [0010], which recites “[t[he capillary duct is dimensioned to favor the capillary flow of a liquid. Typically, the capillary duct has dimensions no wider than about 1.5 mm, preferably no wider than about 500 μm, and possibly no wider than about 250 μm or even 50 μm”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the undisclosed volume of a capillary structure of the combination of Ness and Menech  to be as is disclosed in Renaud because to change size of component because the modifications would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
In addition, the supreme court that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc (2007) (see MPEP § 2143, B.).
Regarding claim 17, the combination of Ness, De Menech and Renaud teaches the microfluidic device according to claim 16, wherein the capillary structure of each microfluidic unit comprises a first capillary conduit (20) (see Figure 10 of Ness). 
The combination of Ness, De Menech and Renaud doesn’t teach a capillary structure having a width of at least 2 mm, a depth of at least 0.05 mm, a longitudinal extension of at least 8 mm, and a cross-sectional area perpendicular to the longitudinal extension of at least 0.25 mm2. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to change size of capillary structure because such modifications would have involved a mere change in the size (or dimension) of a structural component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Regarding claim 18, the combination of Ness, De Menech and Renaud teaches the microfluidic device according to claim 16, wherein the capillary structure of each microfluidic unit comprises a plurality of capillary conduits provided in parallel (see Figure 9)
 The combination of Ness, De Menech and Renaud doesn’t teach a microfluidic device including a capillary structure of each capillary conduit having a longitudinal extension of at least 8 mm and a cross-sectional area perpendicular to the longitudinal extension, wherein the aggregated cross-sectional area of the plurality of capillary conduits being at least 0.25 mm2. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to change size of capillary structure because such modifications would have involved a mere change in the size (or dimension) of a structural component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Regarding claim 19, the combination of Ness, De Menech and Renaud microfluidic device according to claim 16. 
The combination of Ness, De Menech and Renaud doesn’t teach a microfluidic device including a plurality of microfluidic units wherein, for each microfluidic unit, the combined cross-sectional area of any one or more openings between a primary supply well and a capillary structure is at least 0.5 mm2. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to change size of capillary structure because such modifications would have involved a mere change in the size (or dimension) of a structural component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Regarding claim 21, the combination of Ness, De Menech and Renaud teaches the microfluidic device according to claim 16, wherein at least a majority of the capillary structure is configured for provision of a volumetric flow rate for water being at least 0.5 microliters per second (see the introduction of De Menech). 
Regarding claim 22, the combination of Ness, De Menech and Renaud teaches the microfluidic device according to claim 16, wherein at least a part of the microfluidic section comprising at least a part of each fluid conduit network is provided in a material having a contact angle to water of between 50° and 89° (see [0139] of Ness). 
Regarding claim 25, the combination of Ness, De Menech and Renaud teaches microfluidic device according to claim 16. 
The combination of Ness, De Menech and Renaud doesn’t teach a microfluidic device having a plurality of capillary structures wherein at least a majority of each capillary structure is provided within 2 mm from a bottom part of the microfluidic device. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to change distance of capillary structure because such modifications would have involved a mere change in the size (or dimension) of a structural component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 220 F.2d 459, 105 USPQ 237 CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 1984).  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ness, De Menech and Renaud as applied to claim 22 above, further in view of De Simone (US Publication 2012/0256354).
Regarding claim 23, the combination of Ness, De Menech and Renaud teaches microfluidic device according to claim 22. 
The combination of Ness, De Menech and Renaud doesn’t teach a microfluidic device wherein at least a part of the microfluidic section is provided in poly(methyl methacrylate) and at least a part of the well section is provided in poly(methyl methacrylate).
In the analogous art of providing methods and materials for fabricating microfluidic devices, De Simone teaches poly(methyl methacrylate) as the material forming the inner layer of a multiple layer device (see [0429]), the device including microtiter wells and channels having functionalized surfaces (see [0352]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate poly(methyl methacrylate) into at least a portion of a well section and at least a portion of a microfluidic section of the microfluidic device disclosed by the combination of Ness, De Menech and Renaud because poly(methyl methacrylate) is a low permeability material desirable in many applications  (see [0144]).

Allowable Subject Matter
Claims 20, 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the combination of Ness, De Menech and Renaud teaches the microfluidic device according to claim 16. 
In addition, In the analogous art of providing a microfluid system for the formation of  emulsions, Makarewicz (US Publication 2014/0378348) teaches a “system for fluid processing, comprising: a well; and a channel component including (a) a body including a bottom surface attached to the well and a top surface having a microchannel formed therein, (b) an input tube projecting into the well from the bottom surface of the body, and (c) a passage extending through the input tube and the body, wherein the system is configured to receive a sample-containing fluid in the well” (see claim 1), the system including a microfluidic device 152 having a sample port 184 for addition of sample to a sample well, and an emulsion port 188 for removal of emulsion from an emulsion well after the emulsion has been collected in the emulsion well, with each port formed as a through-hole in base 76 (see [0128]). 
Neither of the four cited prior art references, Ness, De Menech, Renaud and Makarewicz, teaches or suggests a microfluidic device having a primary supply channel of groups of wells wherein the primary supply well of each group of wells comprises a bottom part having a primary through hole and a secondary through hole, the primary through hole providing fluid communication between the primary supply well and the capillary structure of the corresponding microfluidic unit, the secondary through hole providing fluid communication between the primary supply well and the secondary supply conduit, wherein the primary through hole and the secondary through hole are provided at least 2 mm apart.
Regarding claim 24, the combination of Ness, De Menech and Renaud teaches microfluidic device according to claim 16. 
The combination of Ness, De Menech and Renaud doesn’t teach or suggest a microfluidic device comprising a base microfluidic piece and a base well structure piece, the base microfluidic piece forming a base part of the microfluidic section and being provided with a first planar surface having a plurality of ramified recesses providing a base part of each fluid conduit network of the microfluidic device, the base well structure piece forming a base part of the well section and forming a second planar surface facing the first planar surface of the base microfluidic piece, the second planar surface forming part of the microfluidic section and providing a capping part of each fluid conduit network of the microfluidic device.
Regarding claim 26, the combination of Ness, De Menech and Renaud teaches the microfluidic device according to claim 16 including a tertiary supply conduit (referred to as a first channel 322, see [0136] of Ness, which recites “, droplet generation region 320 is defined by the intersection of a first channel 322, a second channel 324, and a third channel 326. First channel 322 is configured to transport sample-containing fluid from sample well 308 to droplet generation region 320, second channel 324 is configured to transport background fluid from background fluid well 310 to droplet generation region 320, and third channel 326 is configured to transport sample-containing droplets from droplet generation region 320 to droplet well 312”). 
Neither of the three cited prior art references, Ness, De Menech and Renaud teaches or suggests a a microfluidic device having a plurality of supply conduits wherein the plurality of supply conduits of each fluid conduit network comprises a tertiary supply conduit, each microfluidic unit comprising a collection conduit and a second fluid junction, the second fluid junction of each microfluidic unit providing fluid communication within the corresponding fluid conduit network between the tertiary supply conduit, the transfer conduit, and the collection conduit, the transfer conduit of each fluid conduit network comprising a first transfer conduit part having a first affinity for water and extending from the corresponding first fluid junction, the collection conduit of each fluid conduit network comprising a first collection conduit part extending from the corresponding second fluid junction and having a second affinity for water different from the first affinity for water, the one or more supply wells of each group of wells comprising a tertiary supply well in fluid communication with the tertiary supply conduit of the corresponding microfluidic unit, the collection well in fluid communication with the transfer conduit of the corresponding microfluidic unit via the collection conduit of the corresponding microfluidic unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797